Case 1:09-cr-00466-BMC-RLM Document 518 Filed 12/28/18 Page 1 of 2 PageID #: 6541


                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
  MPR                                                271 Cadman Plaza East
  F. #2009R01065                                     Brooklyn, New York 11201


                                                     December 28, 2018


  By ECF

  A. Eduardo Balarezo, Esq.
  400 Seventh Street, N.W.
  Suite 306
  Washington, D.C. 20004

  William B. Purpura, Esq.
  8 East Mulberry Street
  Baltimore, MD 21202

  Jeffrey H. Lichtman, Esq.
  11 East 44 Street, Ste 501
  New York, NY 10017

                  Re:   United States v. Joaquin Archivaldo Guzman Loera
                        Criminal Docket No. 09-466 (S-4) (BMC)

  Dear Counsel:

                  The government’s next production of supplemental discovery in accordance
  with Rule 16 of the Federal Rules of Criminal Procedure is enclosed. This production includes
  material that is marked “Protected Material” and is subject to the terms of the Court’s April 3,
  2017 Protective Order. See Dkt. No. 57. This discovery production supplements previous
  productions on February 14, 2017, March 8, 2017, April 10, 2017, May 5, 2017, June 7, 2017,
  July 21, 2017, August 11, 2017, September 19, 2017, October 17, 2017, November 7, 2017,
  November 21, 2017, January 19, 2018, February 12, 2018, March 19, 2018, April 16, 2018,
  May 18, 2018, May 25, 2018, June 05, 2018, June 25, 2018, August 10, 2018 September 14,
  2018, October 05, 2018, October 10, 2018, October 16, 2018, October 19, 2018, November
  2, 2018, November 16, 2018, November 25, 2018, December 7, 2018, December 19, 2018,
  and December 21, 2018. The government also requests reciprocal discovery from the
  defendant.
Case 1:09-cr-00466-BMC-RLM Document 518 Filed 12/28/18 Page 2 of 2 PageID #: 6542




                                   Government Discovery

        000334136-000334141                       Photos of guns

        000334142-000334143                       Revised spreadsheet related to expert
                                                  report marked GX218-28

        000334144-000334161                       Seizure and operational photographs

        000334162                                 Photo of defendant

                If you have specific questions about the government’s discovery productions,
  please reach out to the prosecution team.

                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  UNITED STATES ATTORNEY
                                                  Eastern District of New York
                                                  271 Cadman Plaza East
                                                  Brooklyn, New York 11201

                                                  ARTHUR G. WYATT, CHIEF
                                                  Narcotic and Dangerous Drug Section
                                                  Criminal Division,
                                                  U.S. Department of Justice

                                                  OF COUNSEL:

                                                  ARIANA FAJARDO ORSHAN
                                                  UNITED STATES ATTORNEY
                                                  Southern District of Florida


  cc:   Clerk of the Court (BMC) (by ECF) (without enclosure)

  Enclosure




                                              2
